Title: From John Adams to Boston Patriot, 12 September 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, Sept. 12, 1809.
				
				Amsterdam, January 1st, 1781—wrote to Congress:
“The mail from London arrived this morning, brought
us for a new year’s entertainment, the following
MANIFESTO.George R.Through the whole course of our reign, our conduct
towards the States General of the United Provinces, has
been that of a sincere friend and faithful ally. Had they
adhered to those wise principles which used to govern the
republic, they must have shewn themselves equally solicitous to maintain the friendship which has so long subsisted
between the two nations; and which is essential to the interests of both.—But from the prevalence of a faction devoted to France, and following the dictates of that court,
a very different policy has prevailed. The return made
to our friendship for some time past, has been an open
contempt of the most solemn engagements, and a repeated
violation of public faith.On the commencement of the defensive war, in which
we found ourselves engaged, by the aggression of France,
we shewed a tender regard to the interests of the States
General, and a desire of securing to their subjects every
advantage of trade consistent with the great and just principles of our own defence. Our ambassador was instructed
to offer a friendly negociation, to obviate every thing that
might lead to disagreeable discussions; and to this offer,
solemnly made by him to the States General, the 2d of
November, 1778, no attention was paid.After the number of our enemies increased, by the aggression of Spain, equally unprovoked with that of France,
we found it necessary to call upon the States General for
the performance of their engagements. The fifth article
of the perpetual defensive alliance between our crown and
the States General, concluded at Westminster, the 3d of
March, 1678, besides the general engagement for succors,
expressly stipulates, ‘That that party of the two allies
that is not attacked, shall be obliged to break with the aggressor, in two months after the party attacked shall require it’—yet two years have passed without the least
assistance given to us, without a single syllable in answer
to our repeated demands.So totally regardless have the states been of their treaties with us, that they readily promised to observe a neutrality, in direct contradiction to those engagements; and
whilst they have withheld from us the succors they were
bound to furnish, every secret assistance has been given to
the enemy, and inland duties have been taken off for the
sole purpose of facilitating the carriage of naval stores to
France.In direct and open violation of treaty, they suffered an
American pirate to remain several weeks in one of their
ports, and even permitted a part of his crew to mount
guard in a fort in the Texel.In the East Indies, the subjects of the States General, in
concert with France, have endeavored to raise up enemies
against us.In the West Indies, particularly at St. Eustatia, every
protection and assistance has been given to our rebellious
subjects.—Their privateers are openly received in the
Dutch harbors; allowed to refit there; supplied with
arms and ammunition; their crews recruited; their prizes
brought in and sold; and all this in direct violation of as
clear and solemn stipulations as can be made.This conduct, so inconsistent with all good faith, so
repugnant to the sense of the wisest part of the Dutch
nation, is chiefly to be ascribed to the prevalence of the
leading magistrates of Amsterdam, whose secret correspondence with our rebellious subjects was suspected long
before it was made known by the fortunate discovery of a
treaty, the first article of which is, that‘There shall be a firm, inviolable and universal peace,
and sincere friendship, between their High Mightinesses
 the states of the Seven United Provinces of Holland, and
the United States of North America, and the subjects
 and people of the said parties; and between the countries, islands, cities and towns, situated under the jurisdiction of the said United States of Holland, and the
 said United States of America, and the people and inhabitants thereof, of every degree, without exception of persons or places.’This treaty was signed in September, 1778, by the express order of the pensionary of Amsterdam, (Mr. Van
Berckell to Mr. De Neufville) and other principal magistrates of that city (viz. the Burgomasters Temmink,
Hoofdt, &c.) They now not only avow the whole transaction, but glory in it, and expressly say, even to the States
General, that what they did, was what their indispensable
duty required.In the mean time, the States General declined to give any
answer to the memorial presented by our ambassador; and
this refusal was aggravated by their proceeding upon other
business, nay, upon the consideration of this very subject,
to internal purposes; and while they found it impossible
to approve the conduct of their subjects, they still industriously avoided to give us the satisfaction so manifestly
due.We had every right to expect, that such a discovery
would have roused them to a just indignation at the insult
offered to us, and to themselves; and that they would
have been eager to give us full and ample satisfaction for
the offence, and to inflict the severest punishment upon
the offenders.—The urgency of the business made an instant answer essential to the honor and safety of this country.
The demand was accordingly pressed by our ambassador,
in repeated conferences with the ministers, and in a second
memorial: it was pressed with all the earnestness which
could proceed from our ancient friendship, and the sense
of recent injuries: and the answer now given to a memorial on such a subject, presented more than five weeks ago,
is, that the states have taken it ad referendum.—Such an
answer, upon such an occasion, could only be dictated by
the fixed purpose of hostility, meditated and already resolved by the States, induced by the offensive counsels of
Amsterdam, thus to countenance the hostile aggression,
which the magistrates of that city have made in the name
of the republic.There is an end of the faith of all treaties with them, if
Amsterdam may usurp the sovereign power; may violate
those treaties with impunity, by pledging the states to engagements directly contrary, and leaguing the republic
with the rebels of a sovereign, to whom she is bound by
the closest ties.—An infraction of the law of nations, by
the meanest member of any country, gives the injured state
a right to demand satisfaction and punishment: How much
more so, when the injury complained of, is a flagrant
violation of public faith, committed by leading and predominant members of the State? Since then the satisfaction we have demanded, is not given, we must, though
most reluctantly, do ourselves that justice which we cannot otherwise obtain: We must consider the States General as parties in the injury which they will not repair;
as sharers in the aggression which they refuse to punish;
and must act accordingly. We have therefore ordered
our ambassador to withdraw from the Hague, and shall
immediately pursue such vigorous measures as the occasion
fully justifies, and our dignity and the essential interest of
our people require.From a regard to the Dutch nation at large, we wish
it were possible, to direct those measures wholly against
Amsterdam; but this cannot be, unless the States General
will immediately declare, that Amsterdam shall, upon this
occasion, receive no assistance from them, but be left to
abide the consequences of its aggression. Whilst Amsterdam is suffered to prevail in the general counsels, and is
backed by the strength of the State, it is impossible to resist the aggression of so considerable a part, without contending with the whole.—But we are too sensible of the
common interests of both countries, not to remember in the
midst of such a contest, that the only point to be aimed at by
us, is, to raise a disposition in the counsels of the republic, to
return to our ancient union, by giving us that satisfaction
for the past, and security for the future, which we shall be
as ready to receive as they can be to offer, and to the attainment of which, we shall direct all our operations. We
mean only to provide for our own security, by defeating
the dangerous designs that have been formed against us.
We shall ever be disposed to return to friendship with the
States General, when they sincerely revert to that system
which the wisdom of their ancestors formed, and which
has now been subverted by a powerful faction, conspiring
with France against the true interests of the republic, no
less than against those of Great Britain.G. R.St. James’s, Dec. 20, 1780.At the Court of St. James’s, the 20th of December, 1780.Present,“The King’s most excellent Majesty in Council.His Majesty having taken into consideration the many
injurious proceedings of the States General of the United
Provinces, and their subjects, as set forth in his Royal
Manifesto of this date; and being determined to take
such measures as are necessary for vindicating the honor of
his crown, and for procuring reparation and satisfaction,
is pleased, by and with the advice of his Privy Council, to
order, and it is hereby ordered, that general reprisals be
granted against the ships, goods and subjects of the States
General of the United Provinces, so that, as well his Majesty’s fleets and ships, as also all other ships and vessels
that shall be commissionated by letters of marque or general reprisals or otherwise, by his Majesty’s commissioners,
for executing the office of Lord High Admiral of G.
Britain, shall and may lawfully seize all ships, vessels and
goods belonging to the States General of the United Provinces or their subjects, or others inhabiting within any of the
territories of the aforesaid States General, and bring the same
to judgment in any of the courts of Admiralty within his Majesty’s dominions. And to that end his Majesty’s Advocate
General, with the Advocate of the Admiralty are forthwith
to prepare the draught of a commission, and present the
same to his Majesty at this board, authorising the commissioners for executing the office of Lord High Admiral, or
any person or persons by them empowered and appointed,
to issue forth and grant letters of Marque and Reprisal to
any of his Majesty’s subjects, or others whom the said
commissioners shall deem fitly qualified in that behalf, for
the apprehending, seizing and taking the ships, vassals and
goods belonging to the States General of the United Provinces, and their vessels and subjects, or any inhabiting
within the countries, territories or dominions of the aforesaid States General; and that such powers and clauses be
inserted in the said commission as have been usual and
are according to former precedents; and his Majesty’s
said Advocate General, with the Advocate of the Admiralty,
are also forthwith to prepare the draught of a commission,
and present the same to his Majesty at this board, authorising the said commissioners for executing the office of
Lord High Admiral to will and require the High Court of
Admiralty of Great Britain and the lieutenant and judge
of said court, his surrogate or surrogates, as also the several courts of Admiralty within his Majesty’s dominions to
take cognizance of, and judicially proceed upon all and
all manner of captures, seizures, prizes and reprisals of
all ships and goods that are or shall be taken, and to hear
and determine the same; and accordingly to adjudge
and condemn all such ships, vessels and goods as shall
belong to the States General of the United Provinces, or
their vassals and subjects, or to any others inhabiting
within any of the countries, territories and dominions of
the aforesaid States General; and that such powers and
clauses be inserted in said commission as have been usual
and are according to former precedents; and they are
likewise to prepare and lay before his Majesty at this
board, a draught of such instructions as may be proper
to be sent to the courts of Admiralty in his Majesty’s foreign governments and plantations, for their guidance
herein; as also, another draught of instructions for such
ships as shall be commissionated for the purposes aforementioned.”The Dutch nation had still flattered itself with a hope
that the British government would not proceed to the last
extremity; but this manifesto, if it did not extinguish all
hopes of avoiding a war, struck the whole republic with
such a violent shock as produced an universal and solemn
gloom. No man dared to speak, or to think what would
be the consequence of it. Every man seemed to be afraid
of his neighbour and his best friend. Such was the terror
of the vengeance of the republic against Amsterdam, and
of the populace against Mr. Van Berckell, & even the American minister was not thought to be safe. I was
avoided like a pestilence. I might have returned to Paris,
or removed to Antwerp or Brussels, out of all danger,
but I determined to abide at my post, and share the fate
of my friends.A crowd of observations and reflections, present themselves upon this manifesto—but as it would ill become
me to dogmatize upon a subject which enters so deeply
into the whole history and policy of Europe, I shall confine myself to a few queries.1. Does it not discover a strong sense of the importance of Holland to the interest of England in the then
actual state of Europe, which it is difficult to reconcile
with any valuable and reasonable national object which
the declaration of war might have in view?2. Does it not betray a perfect knowledge of the history of Barneveldtz, Grotius the De Witts, and the revolution of 1756, and a deliberate design to excite in a similar manner the republic against Amsterdam, and the populace against Mr. Van Berckell?3. Does it not shew an oblivion or inattention to the
history of the rise and progress of English and Dutch
commerce and manufactures, and of the grandeur of London and Amsterdam, erected as they had been upon the
occlusion of the Scheld, the Maese, the Lis, and all the
rivers and canals connected with them, and upon the ruins of the commerce of Antwerp, Ostend, Nieuport, Bruges, and many other cities, indeed of the whole of the
Austrian Netherlands?4. Were not the British ministry inattentive both to
the former and the present state of Holland? When the
united arms and negociations of these two powers had
effected such mighty things for their own aggrandizement, and the mortification and impoverishment of France
and Germany, the Dutch had a navy equal or superior to
the English, and had always insisted on the possession of
the Barrier towns, fortified with all the science and art of
the age, and amply furnished with garrisons, as a defence
against France. Now, the Dutch had so long been
taught to depend on the British fleet for protection, that
their navy had been totally neglected, and was reduced
almost to nothing. The fortifications of the Barrier
towns had been wholly neglected and gone to ruins, and
the garrisons withdrawn. The Dutch country was therefore exposed to be overrun and overwhelmed by France
in a few days. And if Holland had joined England in
the war she must have been at war with France, Spain and
America. At a time too when the family alliance between the house of Bourbon and the house of Austria had
produced a kind of friendship between France and Germany; and when the emperor was known to entertain
designs of opening the Sheld?5. Is it possible to believe, that the treaty of Mr. De
Neufville and Mr. Lee could be the real motive, or any
thing more than a very thin pretext for this war. That
treaty was a mere nullity. Amsterdam had no authority
to bind the republic, nor had Mr. De Neufville authority to
bind the city—Mr. Lee, on the other hand, had no authority to bind congress or the United States. The English might as well have alledged a treaty between the rooks
on the trees and the storks on the houses as a cause of war.6. If the object was to prevent the republic from entering into future negociations with the United States,
and lending them money, was not this declaration of war
the most certain of all means of compelling the. Dutch to
do what they meant to intimidate them from doing?7. Is it credible, that a motive so sordid as the spoliation of Dutch ships and merchandize, for the emolument
of English ships of war and privateers, could have prevailed with the British ministry, to destroy at one blow,
and for ever, that balance of power to which their country
owed its greatness?8. Were not the Dutch driven by this war to the desperate dilemma that of either surrendering their independence, or fighting the English and uniting with their
enemies?9. Have our fellow-citizens, who please themselves
with the hope of an alliance with England, analyzed that
strange jumble of interests which produced the old balance of power? Have they considered that the jealousy
between the house of Bourbon and the house of Austria
was an essential ingredient in that unnatural composition?
The Bourbons consented to the occlusion of the Scheld,
for the sake of the annihilation of the commerce of the
Austrian Netherlands, and the Austrians consented to
that annihilation for the sake of depriving France of the
navigation of the Scheld. France and Germany have
been mutually jealous of each others commerce.10. Do our countrymen believe, that by uniting with
England they can restore Holland to her naval power,
her barrier towns, and her ancient warlike spirit? That
they can compel France and Germany to agree once
more upon the ruin of the finest country in Europe, the
Austrian Netherlands—and the occlusion of the best ports
and rivers of Europe?11. May I be permitted to recommend to some of my
young countrymen, to read all the treaties since that of
Munster, and all the negociations and histories of war
and peace, since that period, and then consider whether
some new balance of power has not become indispensable,
since it is manifest that the ancient one has totally destroyed the law of nations, and the liberty of the seas?
But I forbear.On the 4th of January, 1781—wrote to Congress. “Notwithstanding the influence of the English nation,
and of old prejudices and habits; the apprehensions which
are entertained for immense sums in the English funds;
and for the sudden destruction of an innumerable navigation, at the commencement of a war; and above all,
notwithstanding the authority and influence of the Stadtholder, I am confidently assured by several gentlemen,
that the national opinion and affection is with us. The
Baron Van Der Capellen, with whom I have the honor
of an agreeable acquaintance, is of opinion, that four
fifths of the nation wish us success in our enterprize—The
symptoms of popularity are decisive in Amsterdam. The
Sunday before last, in the Presbyterian Church, the parson
beginning, as usual, to pray for the King of England, was
absolutely interrupted by a general murmur. On Christmas day he attempted to repeat his imprudence, and was
interrupted by still greater confusion; so that the last Sunday, he had learned discretion to leave out, wholly, this offensive clause in his devotions. On the evening of the new
year’s day, at the theatre, the public were entertained with the
national tragedy, as it is called, the Gysbrecht Van Amstel, after which, the actors, as is customary, addressed the
audience. There were many strokes in this address which
sufficiently indicated the spirit of the times, particularly a
solemn injunction that they must not be slaves, and a quotation from a popular song, with which the streets have
resounded for ten days, which were deeply and universally
applauded. The presses swarm with pamphlets, handbills,
songs and poems, generally much against the English,
and commonly with some favorable hints concerning the
Americans. The conversation in private families, and
the toasts in jovial circles, indicate a tremendous spirit in
the body of this people, which, if once let loose from restraint, and properly directed, would make this nation
he worst enemy that England ever had. It is essential
to attend to these symptoms of popularity, at this time,
and in this country, because it is manifest that the whole
system of the English, in concert with their faction in the
republic, is now bent to excite the populace against the
Burgomasters of Amsterdam. They succeeded, in 1748,
and accomplished a change in the Regency. If they could
succeed in the same manner now, they would change the
whole political system of this nation, and by this means,
in the present situation of affairs in Europe and America,
it is plain they would work its entire and irretrievable
ruin.Yet the course is so circuitous, to apply to the courts
of Russia, Sweden and Denmark, to induce them to join
in demanding satisfaction of England; the shocks upon
’Change, by the sudden capture of so many ships, will be so great; so many insurers, merchants, &c. will be ruined; and there will be so many arts employed to divide
and discourage the people, that I cannot pretend to foresee
what will happen. The confusion is yet so great, that I
have no hopes, at present, of obtaining money.—There
must be time for the fermentation to go off; and the
quarrel with England must become, in the minds of all,
irreconcilable, before we can try the experiment whether
we have any credit or not.If Congress should think proper to send powers here to
treat with the States General, I beg leave to submit to their
consideration the case of Mr. Dumas. He was early employed in our affairs here, has neglected all other business,
has been attentive and industrious, and is a gentleman
of extensive learning and amiable character. I believe
he is not ambitious nor avaricious, but moderate in his
expectations. Whoever shall be honored with powers
from Congress to reside here, would find his assistance
useful, for he is much devoted to the American cause.
I hope, therefore, Congress will pardon me, if I venture
to recommend him to their attention.”January 8, 1781—wrote to Congress a recapitulation: “On the 10th Nov. 1780, the memorial of Sir
Joseph Yorke to the States General was presented for a
disavowal, satisfaction proportioned to the offence, and
punishment of the guilty.”Nov. 28th—a formal disapprobation of the States
General of the conduct of the Regency of Amsterdam.Dec. 12—second memorial of Sir Joseph Yorke,
for a satisfaction proportioned to the offence, and punishment of the guilty.Dec. 14—answer of the States General, dispatched
by express to London, importing that their High Mightinesses had taken the said memorials ad referendum.Dec. 16—order of his Britannic Majesty to Sir
Joseph Yorke, to withdraw from the Hague, without
taking leave, dispatched by express; arrived at the Hague
the 23d.Dec. 19—letter of the Count De Walderen to the
States General, acknowledging tile receipt of those of the
12th and 15th; arrived the same day, the 19th, with
the declaration of the States General, touching their accession to the confederation of the North.Dec. 20—signature of the manifesto of his Britannic Majesty, published 21st, in the London Gazette,
Extraordinary.Dec. 21—expedition of an express to Sir Joseph
Yorke, arrived at the Hague the 23d, at night, with the
manifesto, published the 21st.Dec. 22—resolution of the States General, to refer
the affair of the satisfaction and punishment of the guilty
to the Provincial Court of Justice.Dec. 25—departure of Sir Joseph Yorke for Antwerp.Dec. 26—expedition of an express to the Count
De Welderen, with orders to present the declaration touching the confederation of the North, and to withdraw from
London without taking leave.Dec. 28—the ordinary packet from London not
yet arrived, and the last letters from London are of the
19th.In this rapid succession have events rolled after one
another, as those terrible surges of the sea, which, in
some stormy seasons, lash the dykes which defend the
country from inundation, and threaten to break down
all before them, and lay the whole nation under water,
until a war has seemingly become inevitable.The Prince of Orange has made a proposition or requisition to the States General to augment their navy with
fifty or sixty vessels of war, and their army with fifty or
sixty thousand men. The ships of war will be agreed
to, but the troops will not, as I am informed. But once
more I beg leave to say, I can believe nothing until it is
past.”
				
					John Adams.
				
				
			